LIGON, J.
The reasons assigned by the majority of the court, for refusing to grant a re-hearing in this case, have failed to impress me with such force as to cause me to change my opinion in respect to the construction of the seventh and eighth sections of our attachment laws, under which the sale of the slaves in controversy was ordered.
The reasoning adopted by them would, in my opinion, be much more prevailing than it now is, were it not for the *234fact, that at the passage of the sections above referred, to, personal property alone was subject to be levied upon under writs of attachment: so that where the terms “ liable to waste or be destroyed by keeping" were used by the Legislature, they were employed to distinguish one class of personal property from another, and not as a distinction between personal property and real estate.
It appears to me, that no other property was intended to be subjected to the speedy sale provided for in those sections, than such as would waste, or be destroyed, by the mere act of keeping, irrespective of the costs and charges incident to having it safely kept until the termination of the suit. Thus, grain ; ungathered, or unpacked cotton; merchandise on shelves, or in boxes ; woollen goods, subject to be attacked and rendered valueless by insects; provisions; groceries; and numberless other articles of every day possession and utility, which may be readily enumerated, and which, in the aggregate, form a large portion of the personal property in every community, may well be included in these terms; while it would be difficult to extend the words of the statute to slaves, who are intelligent beings, endued, in an eminent degree, with the instinct of self-preservation, and with sufficient reason and judgment to render the promptings of this instinct effectual. While the former class of personal property, from its very nature, must be presently used, or disposed of, in order to prevent deterioration instate and value, the latter may remain for years not only uninjured, but often increasing in value. The idea of permanence in state and value, when applied to personal property, must always be relative, and not absolute.
The words of the statute necessarily imply a comparison, as to permanence, between several classes of personal property : while they assert, in terms, that one class is likely to waste, or be destroyed by keeping, they impliedly admit the existence of another class which is not. The opinion of the majority of the court, in effect, destroys this distinction, and cannot, therefore, be a correct exposition of the statute under review.
I have said, that when the seventh and eighth sections of our attachment laws were enacted, real estate was not sub*235ject to levy by attachment. This may be seen by examining Clay’s Digest, p. 56, § § 7, 8, and p. 60, § 29. Tbe two former sections existed in 1833, while the latter was enacted in 1831; so that the terms used in sections seven and eight could have had no reference whatever to kthe distinction between real estate and personal property. The majority ol the court seems not to attach any importance to this consideration, as it is unnoted in their opinions. Their sweeping definition includes all personalty, and thus renders the words used in the seventh and eighth sections meaningless and absurd. To this view I cannot, assent. I regard them as descriptive of a certain class of personal property, which is easily ascertained, and I desire to give them effect, as well as to put_down abuses practiced under them.
Eor these reasons, and those set-out in my ^dissenting opinion heretofore delivered in this case, I think a re-hearing should be allowed.